Citation Nr: 0314040	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation based on the 
claimed loss of use of the lower extremities.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from January 1973 to January 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO.  

The Board remanded the case to the RO in June 2001 for 
additional development of the record.  



REMAND

The veteran asserts that he is entitled to special monthly 
compensation (SMC) benefits because he has lost the use of 
both lower extremities.  His service-connected disabilities 
include that of herniated nucleus pulposus, with clinical 
polyradiculopathy at L5-S1, rated as 60 percent disabling.  

In addition, a total compensation rating based on individual 
unemployability due to his service-connected disability was 
assigned, effective on September 16, 1998.  

The medical evidence of record is conflicting in this case.  
Various VA examinations have noted that the veteran is able 
to move his legs.  Additionally, these VA examination reports 
do not definitively state that the veteran has lost the use 
of his legs due to the service-connected intervertebral disc 
syndrome.  

In contrast, the veteran has provided medical records from 
his private doctor noting that he was unable to walk, must 
rely on a wheelchair and must have help to bathe and dress.  

The case was remanded to the RO in June 2001 for a VA medical 
examination.  Specifically, the Board requested that the 
veteran be reexamined to determine whether the veteran had 
experienced the loss of use of one or both lower extremities 
as the result of his service-connected low back disability 
whereby no effective function remained other than that which 
would be equally well served by an amputation stump with 
prosthesis.  

The veteran was afforded examinations in November 2002, but 
the Board now finds that the examinations were unresponsive 
to the question of whether the veteran had experienced the 
loss of use.  

In light of the foregoing, there is still some doubt as to 
weather the veteran's low back disability renders his lower 
extremities useless within the meaning of the regulations 
governing entitlement to special monthly compensation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
been treated since 2002 for his service-
connected low back disability.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
that are not already on file.  

2.  The RO then should arrange for 
another VA examination in order to 
determine the current severity of the 
veteran's service- connected herniated 
nucleus pulposus with clinical 
polyradiculopathy at L5-S1, in particular 
to ascertain whether the functional 
limitations in the lower extremities are 
attributable solely to the service-
connected low back disability and not to 
some other condition (e.g., 
deconditioning of abdominal muscles, 
arachnoiditis, disc herniation at a 
higher level, or psychosomatic overly, as 
has been suggested by VA doctors). All 
indicated studies should be performed in 
this regard. The claims folder should be 
provided to the examiner for review prior 
to the evaluation.  Based on their review 
of the case, the examiners should 
specifically comment on whether the 
veteran has experienced the loss of use 
of one or both lower extremities as the 
result of his service-connected low back 
disability, whereby no effective function 
remained other than that which would be 
equally well served by an amputation 
stump with prosthesis. A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim for 
special monthly compensation.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims and 
Assistance Act of 2000, Pub. L. No. 106- 
475 is completed.  If the benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



